DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2018, 02/24/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,879,727 (Cooper) in view of US 7, 825, 793 (Spillman).
Regarding claim 16, Cooper teaches a system (Fig. 4) comprising:
first electrical equipment (Fig. 4 shows the load switch 22a) downstream of a local transformer (Fig. 4 shows the load switch 22a downstream of local transformer 23a) [Col 25 lines 4-8] and 
second electrical equipment (Fig. 4 shows load switch 22b ie. second electrical equipment) downstream of the local transformer (Fig. 4 shows the load switch 22b downstream of local transformer 23a) [Col 25 lines 4-8] and configured to provide power to a second electricity consuming device (load switch 22b is providing power to clothes dryer 17 ie. second electricity consuming device);
wherein the first electrical equipment is assigned first time slices for drawing electricity from an electrical grid (load switch 22 ie. first electrical equipment is assigned first time slices by the load control 25b for drawing electricity from power grid 12 with calendar factors such as sunrise, sunset, local temperature highs/lows in light of load usage habits in terms of priority as the assigned first time slices) [Col 11 lines 33-43; Col 12 lines 1-10; Col 26 lines 15-21; Col 30 lines 5-65; Col 31 lines 40-45; Col 34 lines 17-65],
wherein the second electrical equipment is assigned second time slices for drawing electricity from the electrical grid (load switch 22b ie. second electrical equipment is assigned second time slices by the load control 25b for drawing electricity from power grid 12) [Col 11 lines 33-43; Col 12 lines 1-10; Col 27 lines 36-54; Col 30 lines 5-65; Col 31 lines 40-45],
wherein the first electrical equipment includes:
a switch configured to selectively draw electricity during the assigned first time slices (load switch 22a ie. first electrical equipment is configured to selectively draw electricity during assigned first time slices when the load control 25b turns the load switch 22a ON) [Col 26 lines 15-21; Col 30 lines 5-65; Col 31 lines 40-45; Col 34 lines 17-65]; and

wherein the second electrical equipment includes:
a second switch selectively draw electricity during the assigned second time slices (load switch 22b ie. second electrical equipment selectively draws electricity during assigned second time slices by the load control 25b by turning the load switch 22b on and off) [Col 27 lines 36-54; Col 30 lines 5-65; Col 31 lines 40-45]; and
a second energy storage device configured to store the electricity that is selectively drawn during the assigned second time slices (load switch 22b ie. second electrical equipment powers the clothes dryer 17 ie. second electricity consuming device using the electricity that is selectively drawn during the assigned first time slices) [Col 27 lines 36-54; Col 30 lines 5-65; Col 31 lines 40-45].
	However, Cooper does not explicitly teach the first and second switches to be tamper-proof switch. 
	However, Spillman teaches the use of tamper proof switches for a system for monitoring and controlling parameters of household equipment [Col 17 lines 20-25]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use tamper proof switches for the first and second switches in order to ensure cost savings by preventing tampering. 


Regarding claim 18, Cooper teaches the first electrical equipment further converts the electricity from alternating current to direct current to charge the first energy storage device, and the second electrical equipment further converts the electricity from alternating current to direct current to charge the second energy storage device (Fig. 13 shows the load coupler 80 which maybe
utilized for an implementation of any of the load switches 22 ie. first and second electrical equipment of Fig. 4, load coupler 80 comprising Battery & charger 74 and 75 which receives AC power from the power grid and converts it to DC power for storage) [Col 11 lines 33-43; Col 12 lines 1-10].
	However, Cooper does not explicitly teaches a first and second rectifier.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilize a first rectifier and a second rectifier for the first electrical equipment and second electrical equipment since it was known in the art that a rectifier is used to convert the electricity from alternating current to direct current as is performed by the first and second electrical equipment as disclosed in Cooper.

Regarding claim 19, Cooper teaches comprising a processor (Fig. 5 load control 25a comprises processor circuit 33a) configured to:
receive an instruction identifying different assigned first time slices during which to draw electricity, the instruction being received over a computer network or over an electrical line that carries the electricity (processor circuit 33a receives instruction from user request to turn on identifying different assigned first time slices during which to draw electricity; and

However, Cooper does not explicitly teach the first and second switches to be tamper-proof switch. 
	However, Spillman teaches the use of tamper proof switches for a system for monitoring and controlling parameters of household equipment [Col 17 lines 20-25]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use tamper proof switches for the first and second switches in order to ensure cost savings by preventing tampering. 


Regarding claim 20, Cooper teaches the processor is further configured to control the first switch to present high resistance during unassigned first time slices and low resistance during the assigned first time slices and the different assigned first time slices (Fig. 4-5 shows the load switch 22a ie. first electrical equipment comprising a first switch and the processor circuit 33a is further configured to control the first switch through communication link 26a to present high resistance during unassigned first time slices when the oven 16 is supposed to be ON and low resistance during assigned first time slices turning oven 16 OFF) [Col 22 lines 7-29], and
the processor is further configured to control the second switch to present high resistance during unassigned second time slices and low resistance during the assigned second time slices (Fig. 4-5 shows the load switch 22b ie. second electrical equipment comprising a second switch and the processor circuit 33a is further configured to control the second switch through communication link 26b to present high resistance during unassigned first time slices when the clothes dryer 17 
However, Cooper does not explicitly teach the first and second switches to be tamper-proof switch. 
	However, Spillman teaches the use of tamper proof switches for a system for monitoring and controlling parameters of household equipment [Col 17 lines 20-25]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use tamper proof switches for the first and second switches in order to ensure cost savings by preventing tampering. 


Regarding claim 21, further comprising a power management system configured to send data identifying the assigned first time slices, the different assigned first time slices, and the assigned second time slices to the processor [Col 31 lines 12-25].

Regarding claim 23, Cooper teaches the first electricity consuming device comprising an oven and the second electricity consuming device comprising a clothes dryer (Fig. 4 can be any
household appliance loads for example: oven/range, refrigerator, clothes dryer, vehicle battery) [Col 30 lines 36-51, Col 32 lines 35-39].
	However, Cooper does not explicitly teach the first electricity consuming device comprising an oven and the second electricity consuming device comprising refrigerator.
	It would have been obvious to one with ordinary skill in the art as an obvious matter of design choice to have the first and second electricity consuming device to be range and a .

Allowable Subject Matter
Claims 24-37 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 24, the prior art of record does not teach: 
determining an expected cumulative power consumption pattern of the electrical devices over multiple time slices; 
analyzing a measured cumulative power consumption pattern of the electrical devices over multiple time slices; 
analyzing a measured cumulative power consumption pattern by the electrical devices over the multiple time slices; 
identifying a particular time slice during which unauthorized power has been drawn based at least on an indication that the measured cumulative power consumption pattern does not match the expected cumulative power consumption pattern; and identifying a particular electrical device that has drawn power during the particular time slice without authorization. 

Regarding claim 29, the prior art of record does not teach: 

instruct individual electrical devices to draw electrical power during authorized time slices; 
determine an expected cumulative power consumption pattern of the individual electrical devices over multiple time slices; 
perform analysis of a measured cumulative power consumption pattern over the multiple time slices by the plurality of electrical devices sensed by the sensing mechanism; 
identify a particular time slice during which unauthorized power has been drawn based at least on an indication that the measured cumulative power consumption pattern does not match the expected cumulative power consumption pattern; and 
identify a particular electrical device that has drawn power during the particular time slice without authorization. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836